            Case 1:19-cv-00630-RP Document 39 Filed 09/08/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

MANCHESTER TEXAS FINANCIAL                       §
GROUP, LLC, MANCHESTER AUSTIN, LLC, §
as assignee of Manchester Texas Financial Group, §
LLC d/b/a MANCHESTER AUSTIN                      §
HOTEL, LLC, and MANCHESTER                       §
FINANCIAL GROUP, LLC,                            §
                                                 §
                 Plaintiffs,                     §
                                                 §
v.                                               §                        1:19-CV-630-RP
                                                 §
ACE AMERICAN INSURANCE COMPANY, §
                                                 §
                 Defendant.                      §

                                                ORDER

         On September 4, 2020, the parties filed a joint notice and request to stay pending arbitration.

(Dkt. 38). The parties state that this case should be stayed pending the outcome of an arbitration

proceeding in which Plaintiffs are a claimant. (Id. at 1). Although Defendant is not a party to the

arbitration, the arbitration involves alleged losses that are also the subject of this lawsuit between

Plaintiffs and Defendant. (Id. at 1–2). The parties argue that the interests of justice and efficiency

would be promoted by staying this case because the “issues, facts, evidence developed, and outcome

of the Arbitration are pertinent to the insurance coverage issues in this litigation.” (Id. at 3). The

parties also represent that the underlying arbitration may “streamline or eliminate the need for

further litigation.” (Id.).

         In light of the joint notice and request to stay and for good cause shown, the Court

ORDERS that this action is STAYED pending the outcome of the underlying arbitration

proceeding.




                                                     1
           Case 1:19-cv-00630-RP Document 39 Filed 09/08/20 Page 2 of 2



       IT IS FURTHER ORDERED that the parties shall file quarterly status reports to keep

the Court apprised of the progress of arbitration and any other relevant matters. The first joint

status report shall be filed on or before December 8, 2020.

       SIGNED on September 8, 2020.



                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                   2
